Title: To James Madison from John Armstrong, 26 October 1812
From: Armstrong, John
To: Madison, James


SirMaysville Oct. 26th 1812
I feel myself in duty bound to return you my Sincere and ardent thanks, for that Wisdom and Magnanimity, that have marked all your proceedings, as the Chief Magistrate of this flourishing and Extensive Continent Since yr. Inauguration to yr. Station—and trust in that God who rules the destinees of nations that this Happy Land will be So greatly Blessed as to have the Same Chief Magistrate to conduct us thro. the toils & Calamities of War, and through whose benign administrations of the Laws we hope to have an Honourable Isue of the present Contest before the Lapse of four more revolving years, and Sir, permit me as a Warm friend to your administration to Express a hope that your Excellency will not Suffer a peace to be made with that haughty and Domineering nation (the Brittish) and their Murderous allies the Savages, unless we first obtain full and ample compensation for the multiplied Wrongs, that this highly favoured but much Injured country have Suffered, for a number of years past, not wishing to dictate to yr. Excellency my own Sentiment but I believe the Sentiment of the Greatest number of the Citizens, of the West we could be content to Lend our Support to the present administration Untill Such times as the Brittish Government, Compleatly revoke her orders in Council, Relinquish the Right She pretends She has, to Search the Vessels of Neutral Nations thereby Impressing our Brave Seamen. Make Such compensation as our Gove[r]nment may deem Sufficient for the Insults and Injuries already received and for a further Security for the Peace and Happiness of our frontier Citizens the Intire Abandonment of at Least upper Canady. I am Happy to Inform your Excellency that the State of Kentucky have furnished her Quota of Men & also have provided & forwarded a Sufficient Quantity of Cloathing for her Brave Sons & have no doubt in their patriotism of furnishing More Men & Cloathing when they are Called on.
Shall Esteem it as a particular favour If yr. Excellency will allow yr. Secty. to Drop me a line for our Encouragement. With Sentiments of profound Respect I Am Sir yrs.
Jno. Armstrong
